Title: General Orders, 7 December 1779
From: Washington, George
To: 


        
          Head-Quarters Morristown tuesday Decr 7th 1779.
          Parole Lancaster—  C. Signs Mendon Northampton—
        
        The Main-Guard at Morristown to be relieved tomorrow with a Captain, Subaltern, 3 Serjeants, 3 Corporals, 2 D. & F. and 40 privates from the Maryland line; they are to be furnished with two days provision: This as well as the staff guards from the line to be relieved every two days.
        The Honorable, the Board of War being desirous to publish as soon as possible a Register of the Army; The Brigadiers and officers commanding brigades are desired to cause returns to be made immediately to the Adjutant General of all vacancies that have happened in their respective commands, since the late arrangement of the Army—The returns must specify the State to which the regiment belonged—the names and ranks of the officers who formerly filled the vacancies—the time when they

happened and the causes which produced them, and in future like returns are to be made monthly.
        All resignations except such as are made directly to Congress, or the Board of War, are to be made to Head-Quarters unless where there is special authority granted for accepting them elsewhere, as the irregular manner in which this business has been conducted in many cases has produced great confusion, and the General takes occasion here to express his utter disapprobation of the conduct of many officers who from time to time obtained long furloughs and after remaining from the army ’till these expired resigned their commissions, and in several instances not ’till after an absence of many months even beyond the indulgence allow’d them.
      